ORMOND, J.
Every point raised in this case, by •the assignment of errors, has been determined in favor of the plaintiff in error, in the case of Wyman vs The heirs of Campbell, determined at the present term .of this court. The judgment of the court below, must therefore, be reversed. But, as it appears from the record, that the plaintiff in error, (defendant be-•ow,) produced no evidence of title to one of the lots *262in controversy, viz: lot designated in the declaration, as number eighteen, judgment is rendered in this court, for that lot, in favor of the defendants in error.
GOLDTHWAITE, J., not sitting.